FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       April 25, 2022

                                    No. 04-19-00543-CV

Elsa PRADO, Individually and as Representative of the Estate of Rolando Prado, Jr., Deceased,
     and as Next Friend of A.P., Minor; Elizabeth Prado; Rolando Prado; and Maria Prado,
                                          Appellants

                                             v.

 LONESTAR RESOURCES, INC., Ezra Alderman Ranches, Inc. and Union Pacific Railroad
                               Company,
                                Appellees

                From the 81st Judicial District Court, La Salle County, Texas
                            Trial Court No. 16-07-00095-CVL
                        Honorable Susan D. Reed, Judge Presiding


                                      ORDER
Sitting:     Rebeca C. Martinez, Chief Justice
             Luz Elena D. Chapa, Justice
             Beth Watkins, Justice

       On September 7, 2021, appellee Ezra Alderman Ranches, Inc. filed a Motion for
Rehearing. On November 2, 2021, Appellants filed a response. Appellee’s Motion is DENIED.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of April, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court